DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional element is metal sheet, as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding clam 1, the recitation “the additional element is a metal sheet, and wherein a conductive post is embedded in the additional element, wherein the conductive post is an electroplated copper post” is confusing. The structure of an electroplated conductive post embedded in a metal sheet is not clear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma (US 2011/0180307).
Regarding claim 1 Naganuma, figure 1-4, discloses a rigid-flexible substrate, comprising: a coreless substrate body having a circuit layer (130 with circuit layer 132, 133), at least a flexible dielectric layer as a soft portion (R100), and a plurality of conductors (131a) formed in the flexible dielectric layer (see figure) and electrically connected to the circuit layer (see figure), wherein the circuit layer is bonded to the flexible dielectric layer (see figure), the circuit layer is free from using a silver adhesive coating layer (no silver adhesive used on the circuit layer. Though, the shield layer 136, 137, which are not part of the circuit layer, may be formed of paste containing silver, it is not limited to silver, other material such as, gold, copper, carbon may be used, including any other type, paragraph 0126), wherein the plurality of conductors are electroplated copper posts (131a, paragraph 0127), and wherein a flexible section is defined by the flexible dielectric layer (see figure), and the flexible dielectric layer is made of a soft molding compound or a soft primer (paragraph 0122); and an additional element  (10a, 30a) as a rigid portion formed on the coreless substrate body with a through hole exposing the flexible section (see figure), wherein the additional element is an insulating layer or a metal sheet (insulating layer, paragraph 0139), the through hole and the flexible section 

Regarding claim 2 Naganuma further discloses wherein the coreless substrate body further has a circuit structure bonded to the flexible dielectric layer (see figure).

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 207305077).
Regarding claim 1, Chen, in the only figure, discloses a rigid-flexible substrate, comprising: a coreless substrate body (10 including 40) having a circuit layer (12), at least a flexible dielectric layer as a soft portion (11), and a plurality of conductors (110) formed in the flexible dielectric layer and electrically connected to the circuit layer (see figure), wherein the circuit layer is bonded to the flexible dielectric layer (see figure), the circuit layer is free from using a silver adhesive coating layer (Chen does not disclose using any silver adhesive coating), wherein the plurality of conductors are electroplated copper posts (obvious as the conductor are formed by filling the same plated copper material as the conductive circuit 12), and wherein a flexible section is defined by the an insulating layer or a metal sheet (rigid insulating layer), the through hole and the flexible section form a cavity (see figure), wherein a conductive post (210) is embedded in the additional element, and an end of the conductive post is exposed from the additional element (not explicitly disclosed but a pad exposed from the cover or mask layer is old and known in the for necessary interconnection), wherein the conductive post is an electroplated copper post (Obvious as post is formed of same plating layer 22), wherein the additional element includes a non-flexible dielectric material and the insulating layer is made of the non-flexible dielectric material (rigid material), and wherein the non-flexible dielectric material is a rigid molding compound or a rigid primer (Chen discloses the insulating layer as rigid layer. However, rigid molding compound to be used as an insulating layer is old and known in the art to have necessary strength and insulating property).
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice. In re Leshin, 227 F.2d, 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 2, the modified substrate of Chen further discloses wherein the coreless substrate body further has a circuit structure bonded to the flexible dielectric layer (see figure).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi (US 2007/0281505), figure 10, discloses a substrate with flexible portion (in the center) and rigid portion on both the end, with conductive post in the flexible portion, as well as, rigid portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / January 13, 2022